Citation Nr: 1123220	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-03 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for nerve damage of the left wrist, including as secondary to residuals, fracture, left wrist, base fifth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961 and from December 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2011 hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed neurological problems with his left hand as a result of an in-service fracture to his left wrist; he is currently service connected for his left wrist fracture.  The Veteran was afforded a VA contracted examination in August 2007.  At that time, the examining physician noted that the Veteran had severe pain to the slightest touch over the skin over the left hand's dorsal fourth and fifth metacarpals, and diagnosed the Veteran with reflex sympathetic dystrophy (RSD), a disorder that is often thought to involve the nervous system.  However, the Veteran was afforded a separate neurological examination in March 2008 and that examiner opined that the Veteran was greatly exaggerating his symptoms and that the Veteran did not have a neurological deficit that was related to his left wrist.  These different examinations findings are in direct conflict with each other, and there is no clear reason to accept one report over the other.  In addition, the more recent examination report did not include any comments regarding the conclusions of the previous examiner.  For these reasons, the Board finds that a new VA examination should be conducted to address whether the Veteran in fact has any neurologic problems that are related to his left wrist fracture.

Additionally, given the other development needed in this case, more recent VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify all treatment that he received for his left wrist since June 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be afforded a new VA examination to determine whether he currently has a neurologic problem that is associated with his service connected left wrist fracture.  The examiner should review the claims file and state that this was done in his or her report.  All necessary tests and studies should be performed.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a neurological disorder that is due to his left wrist fracture.  In doing so, the examiner should comment on the findings that were set forth in the August 2007 and the March 2008 reports of examination, to include whether the Veteran has RSD and, if so, whether this is a neurological condition that is related to, but separate and distinct from, the Veteran's left wrist fracture.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


